United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 16, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60970
                          Summary Calendar


MARTHA LA TORRE; FHARID JHAFAR LADINEZ,

                                    Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA Nos. A72 820 849
                             A72 820 169
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges

PER CURIAM:*

     Martha La Torre petitions this court for review of the Board

of Immigration Appeal’s (BIA) order affirming the Immigration

Judge’s (IJ) decision denying her motion for a continuance;

denying her application for asylum as untimely and,

alternatively, on the merits; and denying her application for

withholding of removal.   La Torre argues that the IJ erred by

denying her application for asylum, her application for

withholding of removal, and her motion for a continuance.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60970
                                 -2-

     The BIA’s affirmance of the IJ’s denial of asylum relied on

the IJ’s determination that La Torre’s application was untimely.

Accordingly, this court lacks jurisdiction to review the denial

of asylum.    Cf. Zhu v. Ashcroft, 382 U.S. 521, 526 (5th Cir.

2004) (BIA did not indicate whether it was affirming timeliness

decision, merits decision, or both).   La Torre has not shown that

the evidence presented in her case compels the conclusion that

the IJ erroneously denied her application for withholding of

removal.   See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

Because there is substantial evidence to support the IJ’s

determination, La Torre is not entitled to relief.    See Efe v.

Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).

     La Torre requested a continuance on the morning of the

hearing due to the fact that one of her witnesses was not

present.   La Torre was previously granted a continuance based on

the lack of availability of the same witness.   Rather than issue

a subpoena to secure his attendance, La Torre relied on his

assertion that he would be present.    Given these facts, La Torre

has failed to show that the IJ abused his discretion by denying

her motion.   See Witter v. INS, 113 F.3d 549, 555-56 (5th Cir.

1997).   In light of the foregoing, La Torre’s petition for review

is DENIED.